TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 31, 2014



                                      NO. 03-14-00557-CV


                               Chad William Towers, Appellant

                                                v.

                                Amber Chriche Green, Appellee




      APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE JONES


This is an appeal from the judgment signed by the trial court on May 27, 2014. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.